Citation Nr: 0211355	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  00-17 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
chronic anterior cruciate ligament insufficiency and medial 
collateral insufficiency, chondromalacia of patella of right 
knee, status-post arthroscopy, debridement of medial plica, 
currently evaluated as 10 percent disabling.   

2.  Entitlement to an increased disability evaluation for 
healed fracture of right index finger, hyperesthesia, 
currently evaluated as 10 percent disabling.


(The issue of entitlement to a program of vocational 
rehabilitation under the terms and conditions of Chapter 31, 
Title 38, United States Code is the subject of a separate 
decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
February 1979.

The matters identified on the title page are before the Board 
of Veterans' Appeals (Board) on appeal from an April 2000 
rating decision of the RO.  

In an October 2000 rating decision, the RO denied the 
veteran's claim of entitlement to a temporary total 
evaluation under the provisions of 38 C.F.R. § 4.30 following 
right hand surgery.  The veteran submitted a notice of 
disagreement as to that claim in November 2000; however, the 
RO has not yet issued a statement of the case (SOC).  Action 
on that request will be discussed herein.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

REMAND

In a statement received at the RO in May 2001, the veteran 
requested a hearing at the RO.  A handwritten note in the 
claims file instructed RO personnel to contact the veteran 
and clarify that statement.  In April 2002, the veteran's 
representative replied that the May 2001 letter was intended 
to continue the veteran's appeal for increased ratings for 
his right knee and right index finger disabilities.  The 
representative also noted the veteran's request for a hearing 
before a Decision Review Officer at the RO.  

To date, however, no hearing on the issues on the increased 
rating issues on appeal has been conducted, and there is no 
indication that the veteran has withdrawn that request.  As 
an appellant is entitled to a hearing if one is requested, 
the case must be remanded to schedule the veteran for the 
hearing.  38 C.F.R. § 20.700 (2001).

Also, as noted in the introduction above, the RO has yet to 
issue an SOC as to the issue of entitlement to a temporary 
total evaluation under the provisions of 38 C.F.R. § 4.30 
following right hand surgery.  Accordingly, the Board is 
required to remand this issue to the RO for issuance of a 
statement of the case.  See Manlincon, 12 Vet. App. at 238. 

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO should furnish to the veteran 
and his representative a statement of the 
case and provide them with an opportunity 
to submit a substantive appeal on the 
issue of entitlement to a temporary total 
evaluation under the provisions of 
38 C.F.R. § 4.30 following right hand 
surgery.  The veteran and his 
representative are hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status, a 
timely appeal must be perfected within 60 
days of the issuance of the SOC.  

2.  The RO should schedule a hearing with 
a Decision Review Officer on the issues 
of the veteran's entitlement to increased 
ratings for his right knee and right 
index finger disabilities.  

3.  After completing any necessary 
development and/or notification action, 
the RO should adjudicate the claims for 
increased ratings in light of all 
pertinent evidence and legal authority.

4.  If any of the increased rating claims 
remains denied, the RO must furnish to 
the veteran and his representative a 
supplemental SOC and  afford them the 
opportunity to respond before the claims 
file is returned to the Board.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




